Fourth Court of Appeals
                                   San Antonio, Texas
                                        January 26, 2021

                                      No. 04-20-00062-CV

         IN THE INTEREST OF K.M., B.M. AND A.B.M., MINOR CHILDREN,

                  From the 150th Judicial District Court, Bexar County, Texas
                               Trial Court No. 2019-CI-09419
                           Honorable Aaron Haas, Judge Presiding


                                         ORDER

       Appellant has filed a pro se motion requesting additional time to file his brief. In his
motion, he explains that the copy of reporter’s record sent to him was incorrect and from another
cause. We GRANT his motion for extension of time to file his brief and direct the Clerk of this
Court to send appellant the correct copy of the reporter’s record in this appeal. Appellant’s brief
is due March 15, 2021.



                                                     _________________________________
                                                     Liza A. Rodriguez, Justice


       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 26th day of January, 2021.



                                                     ___________________________________
                                                     MICHAEL A. CRUZ, Clerk of Court